Citation Nr: 0320640	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for scoliosis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to scoliosis of the spine.

The veteran testified before the undersigned member of the 
Board in October 2000 and again in October 2002.

The case has been before the Board previously.  In December 
2000, the Board remanded the case for additional development 
with respect to the issue currently on appeal.


REMAND

In October 1995, a VA physician noted that the veteran's 
degenerative disc disease was probably secondary to her 
scoliosis, suggesting that degenerative disc disease was a 
superimposed disease.  On the other hand, in April 1997, the 
same VA examiner opined that, "It is a singularly untenable 
proposition to attribute [an in-service injury] to subsequent 
development of the scoliosis."

At the time of her October 2002 hearing, the veteran 
submitted into evidence an October 2002 VA treatment record 
wherein the physician stated that, "it is certainly as 
likely as not that [the veteran's] back condition with 
problems with pain in the neck and back are related to 
injuries which she suffered while in the military. . ."  The 
physician indicated that he would see the veteran again   
Pursuant to 38 C.F.R. § 19.9(a)(2), the Board chose to 
undertake evidentiary development in this case in April 2003.  
Copies of outpatient treatment records from the Martinsburg 
VAMC, dated from August 2001 to September 2002, were received 
and associated with the claims folder.  Additionally, in July 
2003, the veteran's representative submitted copies of 
progress notes dated in January 2003.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.

Pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, service connection 
may not be granted for congenital or developmental defects.  
See, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, service 
connection may be granted for congenital or developmental 
diseases.  See Monroe, 4 Vet. App. at 514-15.  If the 
congenital or developmental condition is a disease, the 
presumption of sound condition, 38 U.S.C.A. § 1111, and the 
presumption of aggravation, 38 U.S.C. § 1153, apply.  The 
questions then would be whether the disease preexisted 
service and, if so, whether it was aggravated in service.  
See Monroe, 4 Vet. App. at 515-16; see also VAOPGCPREC 3-2003 
(July 16, 2003).

In the instant case, the appellant's scoliosis has been 
classified as developmental.  However, it does not appear 
that a physician has offered an opinion as to whether the 
scoliosis is a developmental defect or a developmental 
disease.  As noted in VAOPGCPREC 82-90, a developmental 
disease would be considered capable of improving or 
deteriorating, whereas a developmental defect refers to a 
condition not considered capable of improving or 
deteriorating.  A medical opinion is needed as to this 
threshold issue of whether the scoliosis is a service-
connectable condition under § 3.303(c).  If the veteran's 
scoliosis is considered a developmental disease, an opinion 
as to whether the condition preexisted service and, if so, 
whether it was aggravated in service would be helpful.  If 
the veteran's scoliosis is considered a developmental defect, 
an opinion as to whether the condition was subject to 
superimposed disease or injury during service would be 
helpful.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Obtain the veteran's medical 
records from the Martinsburg VAMC, 
for any treatment of a back 
disability, since September 2002.

2.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded an 
examination by an appropriate 
specialist to determine whether the 
veteran's scoliosis is a 
developmental defect or a 
developmental disease (as noted 
above, a developmental disease would 
be considered capable of improving or 
deteriorating, whereas a 
developmental defect refers to a 
condition not considered capable of 
improving or deteriorating).  
?	If the examiner is of the 
opinion that the veteran's 
scoliosis is a developmental 
disease, the examiner should 
also provide an opinion as to 
whether the condition preexisted 
service and, if so, whether it 
was aggravated in service.  
?	If the examiner is of the 
opinion that the veteran's 
scoliosis is a developmental 
defect, the examiner should 
provide an opinion as to whether 
the condition was subject to 
superimposed disease or injury 
during service.  
In responding to these questions, the 
examiner should comment on the 
significance of the findings set 
forth in the October 1995 VA 
treatment record, the April 1997 VA 
examination, and the October 2002 and 
January 2003 VA outpatient treatment 
records submitted by the veteran.  
The claims folder, including a copy 
of this REMAND, should be made 
available to the examiner.

3.  The RO should then re-adjudicate 
the veteran's claim in light the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If any benefit 
sought on appeal remains denied, the 
appellant and her representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

